



Exhibit 10.03


CHEGG, INC.
CHANGE-IN-CONTROL SEVERANCE PLAN


This Change-in-Control Severance Plan (the “Plan”) has been adopted by Chegg,
Inc., a Delaware corporation (the “Company”), effective as of July 24, 2019 (the
“Effective Date”). Capitalized terms used herein and not otherwise defined have
the meanings given to those terms in Section 4 hereof.
1.
PURPOSE OF THIS PLAN.



The purpose of this Plan is to provide incentives to attract, retain and
motivate eligible persons designated by the Board whose present and potential
contributions are important to the success of the Company by offering such
persons (each, a “Participant”) an opportunity to participate herein to receive
certain payments and benefits described herein in case such Participant is
subject to a CIC Qualifying Termination.
2.
CHANGE-IN-CONTROL SEVERANCE BENEFITS.



Participant’s receipt of any payments or benefits under Section 2(a) is subject
to Participant’s (a) delivery to the Company of both (i) a Participation
Agreement hereunder in a form approved by the Board and (ii) a general release
in a form prescribed by the Company of all known and unknown claims that
Participant may then have against the Company or persons affiliated with the
Company (such release, the “Release”) and (b) satisfaction of all conditions to
make the Release effective within sixty (60) days (the “Release Period”)
following Participant’s CIC Qualifying Termination, notwithstanding any other
provision of this Plan or Participant’s Participation Agreement. In no event
will any payment or benefits under Section 2(a) be made, provided or retained
until the Participation Agreement is executed and returned to the Company and
the Release becomes effective and irrevocable.
(a)Qualifying Termination During a Change-in-Control Period. If Participant is
subject to a CIC Qualifying Termination, Participant will be entitled to the
following:


(i)Severance Payment. The Company will pay Participant a lump sum equal to (i)
12 months of Participant’s base salary at the rate in effect immediately prior
to the CIC Qualifying Termination or the Change in Control, whichever base
salary is greater and (ii) Participant’s target cash bonus, if applicable, for
the fiscal year in which the CIC Qualifying Termination occurs, prorated for the
number of days employed in such fiscal year prior to the CIC Qualifying
Termination (together, the “Severance Payment”). The Severance Payment will be
paid to Participant on the later of (1) the fifth (5th) business day following
expiration of the Release Period and (2) the closing of the Change in Control.
(ii)COBRA Subsidies. (1) If Participant timely elects to continue to receive
coverage under COBRA, the Company will reimburse Participant for the COBRA
premiums paid for Participant and his or her eligible dependents to participate
in the Company’s group medical, dental and/or vision insurance plans for so long
as Participant and his or her eligible dependents continue to receive coverage
under the Company’s group medical, dental and/or vision insurance plans (but not
after Participant commences employment with or service to another company and
becomes eligible for coverage under such company’s group medical, dental and/or
vision insurance plans), up to a maximum of 12 months (the “COBRA Subsidies”).
(2) Notwithstanding the foregoing, the Company may elect, in its sole
discretion, to pay Participant a taxable amount in lieu of the COBRA Subsidies
equal to the aggregate of the premiums for Participant and his or her eligible
dependents (as in effect on the date of the CIC Qualifying Termination) if
Participant were to receive the COBRA Subsidies for the maximum number of months
of coverage described in the preceding clause (1). (3) Any COBRA Subsidies paid
by the Company to a Participant prior to the Participant having satisfied all of
the conditions precedent to receiving the severance benefits described in the
first paragraph of this Section 2 will be subject to immediate repayment in
full, gross of taxes, if Participant fails to satisfy any of such conditions
precedent to receiving the severance benefits.


(iii)Equity Acceleration. (1) Each of Participant’s then-outstanding unvested
Equity Awards other than Performance Awards (as defined below) will accelerate
and become vested and exercisable or settleable in full (the “Time-Based Equity
Acceleration”). (2) The vesting of Equity Awards that would otherwise vest only
upon satisfaction of performance criteria (excluding any Equity Awards whose
measurement periods have already been completed, and performance has already
been measured, as to any applicable performance criteria, which Equity Awards
will be subject to the preceding clause (1)) (such performance-based awards,
“Performance Awards”) will accelerate (if at all) as set forth in the terms of
the applicable award agreement. (3) Notwithstanding the foregoing, if any
Performance Awards whose measurement periods have not been completed, and
performance has not been measured, as of the Change in Control, do not specify
the calculation of performance upon a Change in Control, the performance will be
deemed achieved at either the target level of performance described in the
applicable award agreement or at the actual level of performance achieved under
the terms of the applicable award agreement, if such performance is determinable
as of immediately prior to the Change in Control, and the resulting number of
Performance Awards eligible to vest will accelerate and become vested and
exercisable in full (the acceleration described in clauses (1) - (3), the
“Equity Acceleration”). (4) The Equity Acceleration will be effective as of the
later of (x) the fifth (5th) business day following expiration of the Release
Period and (y) the closing of the Change in Control. (5) If before a Change in
Control either the Company terminates Participant’s employment for any reason
other than Cause or Participant voluntarily resigns his or her employment for
Good Reason, then any unvested Equity Awards that would otherwise be forfeited
upon such termination will remain outstanding and eligible for the Equity
Acceleration (but not for vesting in the ordinary course) for the minimum amount
of time following such termination that is necessary to permit the possible
Equity Acceleration, provided that in no event will any Equity Award remain
outstanding beyond its expiration date.
(b)Non-Assumption of Equity Awards granted under the 2013 Plan & 2005 Plan. If
the successor or acquiring corporation (if any) of the Company refuses to
assume, convert, replace or substitute Participant’s unvested Equity Awards (x)
as provided in Section 21.1 of





--------------------------------------------------------------------------------





the Company’s 2013 Equity Incentive Plan (the “2013 Plan”) in connection with a
Corporate Transaction (as defined in the 2013 Plan), or (y) as provided in
Section 10.3 of the Company’s 2005 Stock Incentive Plan, as amended and restated
(the “2005 Plan” and together with the 2013 Plan, the “Plans”) in connection
with a “merger or consolidation” (as described in the 2005 Plan), then
notwithstanding any other provision in this Agreement, the Plans or any Equity
Award Agreement to the contrary, each of Executive’s then-outstanding and
unvested Equity Awards, other than Performance Awards, that are not assumed,
converted, replaced or substituted, shall accelerate and become vested and
exercisable as to 100% of the then-unvested shares subject to the Equity Awards
effective immediately prior to the Corporate Transaction or “merger or
consolidation,” as applicable and terminate to the extent not exercised (as
applicable) upon the Corporate Transaction or “merger or consolidation,” as
applicable. With respect to Performance Awards, the vesting for such Performance
Awards will accelerate as set forth in the terms of the applicable
performance-based Equity Award agreement or as set forth above in Section
2(a)(iii)(3), as applicable.


(c)Accrued Compensation and Benefits. (i) Notwithstanding anything to the
contrary in Section 2(a) above, in connection with any termination of
employment, the Company will pay Participant’s earned but unpaid base salary and
other vested but unpaid cash entitlements (excluding any vacation pay (if
applicable), unless otherwise required by applicable law), including the amount
of any bonus earned and payable from a prior year that remains unpaid by the
Company as of the date of the termination of employment, determined in
accordance with customary practice, and unreimbursed documented business
expenses incurred by Participant through and including the date of termination
(collectively, “Accrued Compensation and Expenses”). (ii) Participant will also
be entitled to any other vested benefits earned by Participant for the period
through and including the termination date of Participant’s employment under any
other employee benefit plans and arrangements maintained by the Company, in
accordance with the terms of such plans and arrangements, except as modified
herein (collectively, “Accrued Benefits”). (iii) Any Accrued Compensation and
Expenses to which Participant is entitled will be paid to Participant in cash as
soon as administratively practicable after the termination, in accordance with
the Company’s standard payroll schedule and procedures and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
Participant in which the termination occurs or at such earlier time as may be
required by applicable law. (iv) Any Accrued Benefits to which Participant is
entitled will be paid to Participant as provided in the relevant plans and
arrangements.


3.COMPANY POLICIES. Participant will be bound by and comply fully with, both
during Participant’s employment with the Company and during any required
post-employment period, the Company’s standard confidentiality, invention
assignment or proprietary information agreement (a form of which was been
provided to Participant), insider trading policy, code of conduct and any other
policies and programs adopted by the Company regulating the behavior of its
employees, as such policies and programs may be amended from time to time to the
extent the same are not inconsistent with this Plan. Participant’s receipt of
any payments or benefits under Section 2(a) will be subject to Participant
continuing to comply with the terms of the Company’s confidentiality, invention
assignment or proprietary information agreement, between the Company and
Participant, as such agreement may be amended from time to time.


4.DEFINITIONS.


(a)“Board” means the Company’s board of directors or, if so designated by the
Board for purposes of administering this Plan, a committee of the Board.


(b)“Cause” means the occurrence of any of the following events, as determined by
the Company and/or the Board in its and/or their sole and absolute discretion:


(i)
Participant’s failure or refusal to comply in any material respect with lawful
policies, standards or regulations, including, but not limited to the code of
conduct, of the Company within thirty (30) days after written notice to
Participant of such violations and/or failure to comply;



(ii)
Participant’s material violation of a federal or state law or regulation
applicable to the business of the Company;



(iii)
Participant’s conviction or plea of no contest to a felony or other crime of
moral turpitude under the laws of the United States or any State;



(iv)
Participant’s fraud or material misappropriation of property belonging to the
Company or its affiliates;



(v)
Participant’s material breach of the Company’s the terms of any confidentiality,
invention assignment or proprietary information agreement with the Company or
with a former employer and failure to correct or cure such material breach
within thirty (30) days after written notice to Participant of such breach; or



(vi)
Participant’s material misconduct or gross negligence in connection with the
performance of Participant’s duties and failure to correct or cure such action
or conduct within thirty (30) days after written notice to Participant if such
action or conduct is curable.



The determination as to the existence of grounds for Participant’s termination
for Cause will be made in good faith by the Company or the Board and will be
final and binding on Participant.
(c)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


(d)“Code” means the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------







(e)“Change in Control” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%)  of the total voting power represented by the Company’s
then outstanding voting securities; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or (iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


(f)“CIC Qualifying Termination” means the Participant’s Separation (i) within
twelve (12) months following a Change in Control or (ii) within three (3) months
preceding a Change in Control, but as to part (ii), only if the Separation
occurs following a Potential Change in Control, in each case, resulting from
either (x) the Company terminating the Participant’s employment for any reason
other than Cause or (y) the Participant voluntarily resigning his or her
employment for Good Reason. “Potential Change in Control” means the execution of
a definitive agreement for a corporate transaction which, if consummated, would
constitute the applicable Change in Control. A termination or resignation due to
Participant’s death or disability will not constitute a CIC Qualifying
Termination.


(g)“Equity Awards” means, with respect to a Participant all awards for Company
common stock granted to the Participant, including but not limited to options,
stock bonus awards, restricted stock, restricted stock units and stock
appreciation rights.


(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i)“Good Reason” means the occurrence of any of the following events or
conditions, without Participant’s express written consent:


(i)
a material reduction in the Participant’s annual base salary, other than a
reduction generally applicable to executive officers of the Company and in
generally the same proportion as affects the Participant;

(ii)
a material diminution in the Participant’s authority, duties or
responsibilities;

(iii)
a change in the geographic location at which the Participant must perform
services, resulting in an increase in the one-way commute by the Participant of
more than 50 miles; or

(iv)
the Company’s material breach of this Plan or the Participant’s Participation
Agreement, including, but not limited to, the Company’s failure to ensure this
Plan’s assumption by the Company’s successor in interest, as further described
in Section 5(a) below.



A termination of employment for Good Reason will be effectuated by giving the
Company written notice (“Notice of Termination for Good Reason”), setting forth
in reasonable detail, the specific conduct of the Company that constitutes Good
Reason and the specific provision(s) of this definition on which the Participant
is relying. Notice of Termination for Good Reason must be provided within ninety
(90) days of the condition first arising. The Company will have an opportunity
to cure such conduct constituting Good Reason within thirty (30) days of
receiving such Notice of Termination for Good Reason. If the Company does not
cure such conduct within such thirty (30) day period, a termination of
employment for Good Reason will be effective on the thirty-first (31st) day
following the date when the Notice of Termination for Good Reason is received by
the Company.
(j)“Participation Agreement” means, with respect to a Participant, an agreement,
in a form specified by the Board, between the Company and the Participant,
specifying the terms of the Participant’s participation herein. A Participant’s
Participation Agreement may specify additional terms and conditions, such as
restrictive covenants, applicable to the Participant’s participation in this
Plan.


(k)“Separation” means a “separation from service” within the meaning of Code
Section 409A and the Treasury Regulations promulgated thereunder. As used
throughout this Plan, “termination” of employment (and similar terms) will mean
a Separation.


5.Successors.


(a)Company’s Successors. The Company will require any successor (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets,
by an agreement in substance and form satisfactory to each Participant, to
assume this Plan and to agree expressly to perform this Plan in the same manner
and to the same extent as the Company would be required to perform it in the
absence of a succession. For all purposes under this Plan, the term “Company”
will include any successor to the Company’s business and/or assets or which
becomes bound by this Plan by operation of law.


(b)Participant’s Successors. This Plan and all rights of each Participant
hereunder will inure to the benefit of, and be enforceable by, such
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


6.GOLDEN PARACHUTE TAXES.


(a)Best After-Tax Result. In the event that any payment or benefit received or
to be received by any Participant pursuant to this Plan or otherwise (the
“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this subsection (a), be subject to
the excise tax imposed by Section 4999 of the Code, any successor provisions or
any comparable federal,





--------------------------------------------------------------------------------





state, local or foreign excise tax (any of these, an “Excise Tax”), then subject
to the provisions of Section 6(b) hereof, such Payments will be provided either
(x) in full pursuant to the terms of this Plan or any other applicable agreement
or (y) as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax (the amount of such Payments reduced
under the preceding clause (y), the “Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes) results in the
receipt by Participant, on an after-tax basis, of the greatest amount of
payments and benefits provided for hereunder or otherwise, notwithstanding that
all or some portion of such Payments may be subject to the Excise Tax. Unless
the Company and Participant otherwise agree in writing, any determination
required under this Section will be made by independent tax counsel designated
by the Company and reasonably acceptable to Participant (the “Independent Tax
Counsel”), whose determination will be conclusive and binding upon Participant
and the Company for all purposes. For purposes of making the calculations
required under this Section 6(a), Independent Tax Counsel may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code, provided that Independent Tax Counsel will assume
that Participant pays all taxes at the highest marginal rate. The Company and
Participant will furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company will bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 6(a)(ii)(y) above
applies, then based on the information provided to Participant and the Company
by Independent Tax Counsel, Participant may, in Participant’s sole discretion
and within thirty (30) days of the date on which Participant is provided with
the information prepared by Independent Tax Counsel, determine which and how
much of the Payments (including the accelerated vesting of equity compensation
awards) to be otherwise received by Participant will be eliminated or reduced
(as long as after such determination the value (as calculated by Independent Tax
Counsel in accordance with the provisions of Sections 280G and 4999 of the Code)
of the amounts payable or distributable to Participant equals the Reduced
Amount). If the Internal Revenue Service (the “IRS”) determines that any Payment
is subject to the Excise Tax, then Section 6(b) hereof will apply, and the
enforcement of Section 6(b) will be the exclusive remedy to the Company.


(b)Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Participant is liable for the Excise Tax as a result of the receipt of one or
more Payments, then Participant will be obligated to surrender or pay back to
the Company, within one hundred twenty (120) days after a final IRS
determination, the smallest amount, if any, required to be surrendered or paid
to the Company so that Participant’s net proceeds with respect to such Payments
(after taking into account the payment of the Excise Tax imposed on such
Payments) will be maximized (such smallest amount, the “Repayment Amount”).
Notwithstanding the foregoing, the Repayment Amount with respect to such
Payments will be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on such Payments or if a Repayment Amount of
more than zero would not maximize the net amount received by Participant from
the Payments. If the Excise Tax is not eliminated pursuant to this Section 6(b),
Participant will pay the Excise Tax.


7.MISCELLANEOUS PROVISIONS.


(a)Section 409A. To the extent (i) any payments to which Participant becomes
entitled under this Plan, or any agreement or plan referenced herein, in
connection with any Participant’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Participant is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments will not be made or commence until the earlier of (x) the expiration of
the six (6)-month period measured from the date of Participant’s “separation
from service” (as such term is at the time defined in regulations under Section
409A of the Code) with the Company and (y) the date of Participant’s death
following such separation from service, provided, however, that such deferral
will only be effected to the extent required to avoid adverse tax treatment to
Participant, including (without limitation) the additional twenty percent (20%)
tax for which Participant would otherwise be liable under Section 409A(a)(1)(B)
of the Code in the absence of such deferral. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph will be paid to Participant or Participant’s beneficiary in
one lump sum (without interest).


Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Plan (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
will not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event will any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which Participant incurred such expenses, and in no event will any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
To the extent that any provision of this Plan is ambiguous as to its exemption
or compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Plan may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment will be deemed a
short-term deferral, even if it may also qualify for an exemption from Section
409A under another provision of Section 409A. Payments pursuant to this Plan (or
referenced in this Plan) are intended to constitute separate payments for
purposes of Section 1.409A 2(b)(2) of the regulations under Section 409A.
(b)Other Severance and Acceleration Arrangements. Except as otherwise specified
herein, this Plan represents the entire agreement between Participant and the
Company with respect to any and all severance arrangements and vesting
acceleration arrangements and post-termination stock option exercise period
arrangements and supersedes and replaces any and all prior verbal or written
discussions, negotiations and/or agreements between Participant and the Company
relating to the subject matter hereof as may be set forth under, but not





--------------------------------------------------------------------------------





limited to, any and all prior agreements governing any Equity Award, any change
in control and severance agreements, employment agreement, offer letter or
programs and plans which were previously offered by the Company to Participant,
and Participant hereby waives Participant’s rights to any and all such other
severance arrangements, vesting acceleration arrangements and post-termination
stock option exercise period arrangements, as applicable.


(c)Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Plan, Participant and the
Company agree that any and all disputes, claims and causes of action, in law or
equity, arising from or relating to this Plan or its enforcement, performance,
breach or interpretation, will be resolved solely and exclusively by final,
binding and confidential arbitration, by a single arbitrator, in Santa Clara
County, California, and conducted by the American Arbitration Association under
its then-existing employment rules and procedures. Nothing in this section,
however, is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party to an arbitration or litigation hereunder will be
responsible for the payment of its own attorneys’ fees.


(d)Notice. Notices and all other communications contemplated by this Plan will
be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with an overnight courier, with
shipping charges prepaid. In the case of Participant, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its Secretary.


(e)Term and Termination. This Plan will terminate on the first calendar
anniversary of a Change in Control, unless any Participant has earlier been
subject to a CIC Qualifying Termination, in which case this Plan will terminate
as soon as the Company has met all of its obligations hereunder to each such
Participant who has been subject to a CIC Qualifying Termination.


(f)Amendment; Waiver. The Board may at any time terminate or amend this Plan in
any respect, including, without limitation, amendment of any form of Participant
Agreement or instrument to be executed pursuant to this Plan, provided, however,
that a Participant’s participation herein will continue to be governed by the
version of this Plan in effect at the time such individual executed his or her
Participation Agreement. No termination or amendment of the Plan will affect any
then-outstanding Participation Agreement unless expressly provided by the Board.
In any event, no termination or amendment of this Plan or any outstanding
Participation Agreement may adversely affect any Participant’s rights hereunder
without the consent of the Participant, unless such termination or amendment is
necessary to comply with applicable law, regulation or rule. No waiver by the
Company of any breach by any Participant of, or of compliance with, any
condition or provision of this Plan will be considered a waiver by the Company
of any other condition or provision or of the same condition or provision at
another time.


(g)Withholding Taxes. All payments made under this Plan will be subject to
reduction to reflect taxes or other charges required to be withheld by law.


(h)Severability. The invalidity or unenforceability of any provision or
provisions of this Plan will not affect the validity or enforceability of any
other provision hereof, which will remain in full force and effect.


(i)No Retention Rights. Nothing in this Plan will confer upon Participant any
right to continue in employment with or other service to the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or any subsidiary of the Company or of Participant,
which rights are hereby expressly reserved by each, to terminate his or her
service at any time and for any reason, with or without Cause.


(a)Choice of Law. The validity, interpretation, construction and performance of
this Plan will be governed by the laws of the State of California (other than
their choice-of-law provisions).





